DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 36 is objected to because of the following informalities: the claim is dependent from claim 35 which has been cancelled.  The claim will be examined as if it were dependent from claim 32.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, 25-29, 32-34, 36, 39 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casanovas (6,868,968) in view of Barton (US patent 4,605,158).
Regarding claim 21, Casanovas discloses a stackable tray comprising: a tray (1) having a rectangular bottom wall (see annotated Fig. 1), a first side wall (see annotated Fig. 1) extending upward from a first side of the bottom wall, a second side wall (see annotated Fig. 1) extending upward from a second side of the bottom wall, a first end wall (see annotated Fig. 1) extending upward from a first end of the bottom wall and a second end wall (see annotated Fig. 1) extending upward from a second end of the bottom wall; a first side panel (3) having a first comer post (8) at a first end extending upward a height greater than a height of the first side wall and second side wall (Figs. 1-3 show the side walls are very short and the corner posts extend higher than the side walls; Fig. 2 specifically shows 2 and 2’ folding over the side walls and the corner posts are taller than the side walls) and a second corner post (8) extending upward a 
Casanovas does not disclose a divider extending upward from a central location a height greater than the height of the first side wall and second side wall.  
Barton teaches a tray comprising a divider (10) extending upward from a central location of the tray (Fig. 3) to the height of the side panels (36) (Fig. 3).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Casanovas to include a divider extending upward from a central location a height greater than the height of the first side wall and second side wall in view of Barton’s teaching, because this arrangement would have allowed for separation of items in the tray.  
    PNG
    media_image1.png
    648
    1005
    media_image1.png
    Greyscale

Regarding claim 32, Casanovas discloses a stackable tray comprising: a tray (1) having a rectangular bottom wall (see annotated Fig. 1), a first side wall (see annotated Fig. 1) extending upward from a first side of the bottom wall, a second side wall (see annotated Fig. 1) extending upward from a second side of the bottom wall, a first end wall (see annotated Fig. 1) extending upward from a first end of the bottom wall and a second end wall (see annotated Fig. 1) extending upward from a second end of the bottom wall; a first side panel (3) having a first comer post (8) extending upward a height greater than a height of the first side wall and second side wall at a first end (Figs. 1-3 show the side walls are very short and the corner posts extend higher than the side walls; Fig. 2 specifically shows 2 and 2’ folding over the side walls and the corner posts are taller than the side walls) and a second corner post (8) extending upward a height greater than the height of the first side wall and second side wall at a second end (Figs. 1-3).  
Casanovas does not disclose a divider extending upward from a central portion of the bottom wall a height greater than the height of the first side wall and second side wall.  
Barton teaches a tray comprising a divider (10) extending upward from a central portion of the tray (Fig. 3) to the height of the side panels (36) (Fig. 3).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Casanovas to include a divider extending upward from a central portion of the bottom wall a height greater than the height of the first side wall and second side wall in view of Barton’s teaching, because this arrangement would have allowed for separation of items in the tray.  
Regarding claims 23 & 36, Casanovas, as modified, teaches a stackable tray wherein the divider includes a first panel (Barton: 20A), a second panel (Barton: 21A) connected on a first 
Regarding claim 25, Casanovas, as modified, teaches a stackable tray further comprising a second side panel (3) having a first corner post (8) at a first end and a second corner post (8) at a second end, the first corner post of the second side panel having a first tab (15) extending upward from a top of the first corner post and the second comer post of the second side panel having a first tab (15) extending upward from a top of the second comer post.
Regarding claim 26, Casanovas, as modified, teaches a stackable tray wherein the first corner post includes a second tab (15”) extending upward from the top of the first corner post (Fig. 7).
Regarding claim 27, Casanovas, as modified, teaches a stackable tray wherein the second corner post includes a second tab (15”) extending upward from the top of the second corner post. 
Regarding claim 28, Casanovas, as modified, teaches a stackable tray wherein the bottom wall includes a first slot (5”) in the first corner and a second slot (5”) in the first corner for receiving a first tab and a second tab of a first corner post of a like tray when stacked thereon (Col. 5: 33-39). 
Regarding claim 29, Casanovas, as modified, teaches a stackable tray wherein the first side panel includes a central panel (3) having handle slots (7).
Regarding claim 33, Casanovas, as modified, teaches a stackable tray wherein the first corner post of the first side panel includes a first tab (15) extending upward from a top of the first corner post and the second corner post of the first side panel includes a first tab (15) extending upward from a top of the second comer post.
Regarding claim 34, Casanovas, as modified, teaches a stackable tray wherein the first corner post of the second side panel includes a first tab (15) extending upward from a top of the first corner post and the second corner post of the second side panel includes a first tab (15) extending upward from a top of the second comer post
Regarding claim 39, Casanovas, as modified, teaches a stackable tray wherein the first post includes two outer panels (8, 12) and two inner panels (9, 11, see Fig. 1).
Regarding claim 40, Casanovas, as modified, teaches a stackable tray wherein the tray is formed from paper (Col. 3: 4).
Claims 24, 30 & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casanovas in view of Barton and Shupe (US patent 7,823,725).
Regarding claim 24, Casanovas, as modified, teaches a stackable tray wherein the divider is connected to the bottom wall of the tray by the glue panel (Barton: Fig. 3).  Casanovas, as modified, does not teach a stackable tray wherein the first panel of the divider includes a first tab configured to be inserted in a first centrally located slot in the bottom wall.  Shupe teaches a tray with a divider panel including a first tab (40) configured to be inserted in a first centrally located slot (42) in the bottom wall.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Casanovas, as previously modified, wherein the divider includes a first tab configured to be inserted in a first centrally located slot in the bottom wall in 
Regarding claim 30, Casanovas, as modified, teaches a stackable tray wherein the bottom wall includes a second slot (Shupe: 42) in the central portion.
Regarding claim 37, Casanovas, as modified, teaches the stackable tray as claimed.  Casanovas, as modified, does not teach a stackable tray wherein the first panel of the divider includes a first tab configured to be inserted in a first centrally located slot in the bottom wall.  Shupe teaches a tray with a divider panel including a first tab (40) configured to be inserted in a first centrally located slot (42) in the bottom wall.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Casanovas, as previously modified, wherein the divider includes a first tab configured to be inserted in a first centrally located slot in the bottom wall in view of Shupe’s teaching, because this arrangement would have secured the divider to the bottom wall.       
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casanovas in view of Barton, Shupe and Moen (US patent 4,282,999).
Regarding claim 38, Casanovas, as modified, teaches the stackable tray as claimed.  Casanovas, as modified, does not teach a stackable tray wherein the first panel of the divider is parallel to the third panel of the divider.  Moen teaches a divider wherein a first panel is parallel to the third panel (Fig. 4).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Casanovas, as previously modified, wherein the first panel of the divider is parallel to the third panel of the divider in view of Moens’s teaching, because this arrangement would have replaced one known configuration with another known configuration.  
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.
Response to Arguments
Applicant’s arguments, filed 3/23/2021, with respect to the rejection of claims 27 and 30 under 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 27 and 30 has been withdrawn. 
Applicant’s arguments, filed 3/23/2021, with respect to the rejection of claims 21-40 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 21-40 has been withdrawn. 
Applicant’s arguments, filed 3/23/2021, with respect to the rejection of claims 21, 25-29, 32-34, 39 & 40 under 102(a)(1) have been fully considered and are persuasive because Casanovas does not disclose a centrally located divider.  The 102(a)(1) rejection of claims 21, 25-29, 32-34, 39 & 40 has been withdrawn. 
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Casanovas does not disclose the corner posts to have a height greater than the height of the side walls of the tray, the examiner disagrees.  As discussed above in the rejection of claims 21 & 32 the corner posts are taller than the side walls, see Figs. 1-3.
Regarding applicant’s argument that Barton does not disclose a divider that extends above the height of the side walls, the examiner disagrees.  When the divider of Barton is added to the tray of Casanovas the height of the divider will be greater than the height of the side walls of Casanovas.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637